President.
-The 6th section of the “ act for the prevention of frauds and peijuries,” declares “ that in all actions wherein any claim or defence is founded on book accounts, of not more than eighteen months standing, in which is drawn in question the validity -or amount of any such book accounts, the court or justice may examine the party or parties under oath,” &c. The claim, in this case, is founded on a book account, which commences three or four years ago, and contains a regular series of charges against the defendant, to within a year of the time when this suit was commenced, probably until the last sickness of the intestate. The validity or amount of this book account is now drawn in question, and the court are about to examine one of the parties, under oath, touching that validity or amount. The question is, to what extent of time shall that examination go ? The answer to this, will determine what construction is to be given to the words, "book accounts of not more than eighteen months standing.” The statute speaks of book accounts in the aggregate, not of individual items; nor to be so applied, unless in a case where a book account is composed of one item only: such book accounts are to be of not more than eighteen months standing: not any part of the items which *100compose the account, but tbe whole account must have _ been standing. The statute uses a figure of speech which |g Yery eXpressive of a pause: a total resting in the account, ^ opposite of going forward or progression.
Where there has been an uninterrupted course of dealing between the parties, on credit, until within eighteen months time of commencing a suit, it might be supposed that such dealings were more vividly in the recollection of the parties, than when they had wholly ceased, and been left standing for that length of time; and this was probably the reason why the legislature limited the enquiry in this way. This account is not of more than eighteen months standing, I think, therefore, that the witness may be examined, touching the validity of the whole of it.
The objection overruled.